                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

STATE OF OKLAHOMA ex rel. Mike                        )
Hunter, in his official capacity as                   )
Attorney General of Oklahoma,                         )
                                                      )
                       Plaintiff,                     )       Case No. 15-CV-0381-CVE-FHM
                                                      )             BASE FILE
and                                                   )
                                                      )       Consolidated with:
CHAMBER OF COMMERCE OF THE                            )       Case No. 15-CV-0386-CVE-FHM
UNITED STATES OF AMERICA,                             )
NATIONAL FEDERATION OF                                )
INDEPENDENT BUSINESS, TULSA                           )
REGIONAL CHAMBER, PORTLAND                            )
CEMENT ASSOCIATION, and STATE                         )
CHAMBER OF OKLAHOMA                                   )
                                                      )
                       Consolidated Plaintiffs,       )
                                                      )
v.                                                    )
                                                      )
UNITED STATES ENVIRONMENTAL                           )
PROTECTION AGENCY, UNITED                             )
STATES ARMY CORPS OF ENGINEERS,                       )
ANDREW WHEELER, in his official capacity              )
as Acting Administrator of the United States          )
Environmental Protection Agency, and                  )
RICKEY JAMES, in his official capacity                )
as Assistant Secretary of the Army for                )
Civil Works,                                          )
                                                      )
                       Defendants/Consolidated        )
                       Defendants.                    )


                                              ORDER

       This matter comes on for consideration of the Status Report and Joint Motion for Stay of

Proceedings Pending Appeal (Dkt. # 117). On May 29, 2019, the Court entered an opinion and order

(Dkt. # 110) denying plaintiffs’ motions for preliminary injunction due to a lack of irreparable harm,
and the Court directed the parties to file a status report. Plaintiffs have appealed the denial of their

motions for preliminary injunction, and all parties request that the Court stay the case until the appeal

is resolved. The Court has reviewed the motion to stay (Dkt. # 117) and finds that it should be

granted.

        IT IS THEREFORE ORDERED that the joint motion to stay (Dkt. # 117) is granted, and

this case is stayed pending resolution of plaintiffs’ appeal.

        IT IS FURTHER ORDERED that defendants’ answers or other responsive pleadings are

due 21 days after plaintiffs’ appeal is resolved.

        DATED this 14th day of June, 2019.




                                                    2
